DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 06/03/2022 have been entered.  Claims 1-2, 5-7, 10-12 and 22-28 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-7 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) in view of Davis et al. (Pub. No. 2011/009717).
Regarding claim 1, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) comprising a catheter (20, Fig. 1) that extends distally from the catheter adapter (21, see Fig. 1 and [0022) and an introducer needle (40, Fig. 1) that inserts through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) having a grip component (41, Fig. 1) at a proximal end of the introducer needle (40, see Fig. 1), the grip component (41) configured to be inserted into the catheter adapter (21) to secure the needle (40) to the catheter adapter (21, see Fig. 2 and [0026]), the grip component (41) extending outwardly and distally to form a winged grip (31, see Fig. 3 and [0025]) that extends along the outer surface of catheter adapter (21, see Fig. 2 illustrating 41 extending along 21) when the grip component (41) is inserted into the catheter adapter (21, see Fig. 3); wherein the catheter adapter (21) includes a blood control feature (29, Fig. 2) that is opened when the grip component (41) is inserted into the catheter adapter (21) and rotated, the blood control feature (29) also forming a seal when the grip component (41) and the introducer needle (40) are removed from the catheter adapter (21, see [0023] and [0028]).
Brimhall does not teach a first protrusion formed on an outer surface of the catheter adapter, and a second protrusion formed on the outer surface of the catheter adapter spaced apart from the first protrusion, the winged grip directly engaging with the first; the wing grip directly engaging with the first and second protrusions to limit rotation of the grip component within the catheter adapter to less than 270 degrees; wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter.
 However, Bills et al. teaches an adapter (30, Fig. 2) having a first structure (80 on the bottom, Fig. 3) formed on an outer surface of the adapter (outer surface of 30) and a second structure (80 on the top, Fig 3) formed on the outer surface of the adapter (outer surface of 30, see Fig. 2) spaced apart from the first structure (see Fig. 2) a wing grip (50, Fig. 2) directly engaging with the first structure and the second structure (80 on the top and bottom, see Figs. 3 and 4) to limit rotation less than 270 degrees relative to the adapter (30, see [0018] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall by adding the stopping means taught by Bills et al. to the outer surface of the catheter hub in order to limit rotation ([0018]) of the needle hub relative to the catheter hub by stopping rotation of the needle hub relative to the catheter hub when the needle hub is rotated in a first and second direction ([0016]); thereby preventing over rotation between the needle hub and the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by forming the stopping means in a location such that the wing grip 31 is configured to directly engage stopping means 80 since it has been held that rearranging parts of an invention involves only routine skill in the art.
Brimhall in view of Bills et al. does not teach wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter.
However, Davis et al. teaches a grip component (31, Fig. 5) that further includes a vent (304, Fig. 5) for venting gases from the patient’s blood (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Bills et al. for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and efficiency of the catheter device.
Regarding claim 2, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 3) that extends outwardly from the catheter adapter (21, see Fig. 3).  
Regarding claim 5, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 1) that extends outwardly from the catheter adapter (21) such that, when the grip component (40) is rotated within the catheter adapter (21), the winged grip (31) of the grip component (40) is repositioned with respect to the winged grip (25) of the catheter adapter (21, see [0026]).  
Regarding claim 6, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein the grip component (40) is rotatable within the catheter (21) adapter at least 90 degrees (see Fig. 3 where 31 is rotated at least 90 degrees from 25).  
Regarding claim 7, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein, when the winged grip (31) of the grip component (40) engages the first protrusion (80 on the bottom), the winged grip (25) of the catheter adapter (21) is positioned 90 degrees from the winged grip (31) of the grip component (40), whereas, when the winged grip (31) of the grip component (40) engages the second protrusion (80 on the top), the winged grip (25) of the catheter adapter (21) is positioned 180 degrees from the winged grip (31) of the grip component (40, see Bills et al. [0018] and [0078] where the permitted rotation is 180o; hence, it is the Examiner’s position that when 31 engages 80 on the bottom 25 is capable of being positioned 90o relative to 31 and when 31 engages 80 on the top 25 is capable of being positioned 180o relative to 31.   
Regarding claim 22, Brimhall teaches peripheral a intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) comprising a catheter (20, Fig. 1) that extends distally from the catheter adapter (21, see Fig. 1 and [0022]), the catheter adapter (21) further including an integrated extension set (50/51, Fig. 1) and a septum (29, Fig. 2); and an introducer needle (40, Fig. 1) that inserts through the catheter (20, see Fig. 2), the introducer needle (40) having a grip component (41, Fig. 2) at a proximal end of the introducer needle (40, see Fig. 2 and [0022]), the grip component (41) configured to be inserted into the catheter adapter (21) to secure the introducer needle (40) to the catheter adapter (21, see Fig. 2 and [0026]), the grip component (41) extending outwardly and distally to form a winged grip (31, Fig. 2) that extends along the outer surface of the catheter adapter (21, see Fig. 2) when the grip component (41) is inserted into Page 4 of 8Appl. No. 16/553,560Amdt. dated June 3, 2022 Reply to Office Action of March 3, 2022the catheter adapter (21, see Fig. 2), wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter; wherein the introducer needle (40) includes a notch (42, Fig. 2) that is configured to allow flashback when the introducer needle (40) is inserted into the patient's vasculature while the introducer needle (40) is inserted through the catheter (20, see [0027]); wherein the introducer needle (40) bypasses the septum (29) when the grip component is inserted into the catheter adapter (21) and rotated (see Fig. 2), the septum (29) forming a seal when the grip component (41) and the introducer needle (40) are removed from the catheter adapter (21, see [0023] and [0028]).  
Brimhall does not teach a first protrusion formed on an outer surface of the catheter adapter, and a second protrusion formed on the outer surface of the catheter adapter spaced apart from the first protrusion, the winged grip extending along the outer surface of the catheter adapter between the first and second protrusions when the grip component is inserted into Page 4 of 8Appl. No. 16/553,560Amdt. dated June 3, 2022 Reply to Office Action of March 3, 2022the catheter adapter, the winged grip directly engaging with the first and second protrusions to limit rotation of the grip component within the catheter adapter to less than 270 degrees; wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter; and wherein the introducer needle bypasses the septum when the grip component is inserted into the catheter adapter and rotated between the first and second protrusions.
However, Bills et al. teaches an adapter (30, Fig. 2) having a first structure (80 on the bottom, Fig. 3) formed on an outer surface of the adapter (outer surface of 30) and a second structure (80 on the top, Fig 3) formed on the outer surface of the adapter (outer surface of 30, see Fig. 2) spaced apart from the first structure (see Fig. 2) a wing grip (50, Fig. 2) directly engaging with the first structure and the second structure (80 on the top and bottom, see Figs. 3 and 4) to limit rotation less than 270 degrees relative to the adapter (30, see [0018] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall by adding the stopping means taught by Bills et al. to the outer surface of the catheter hub in order to limit rotation ([0018]) of the needle hub relative to the catheter hub by stopping rotation of the needle hub relative to the catheter hub when the needle hub is rotated in a first and second direction ([0016]); thereby preventing over rotation between the needle hub and the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by forming the stopping means in a location such that the wing grip 31 is configured to directly engage stopping means 80 since it has been held that rearranging parts of an invention involves only routine skill in the art.
It is the Examiner’s position that with the modification Brimhall in view of Bills et al. teaches “a first protrusion formed on an outer surface of the catheter adapter, and a second protrusion formed on the outer surface of the catheter adapter spaced apart from the first protrusion, the winged grip extending along the outer surface of the catheter adapter between the first and second protrusions when the grip component is inserted into Page 4 of 8Appl. No. 16/553,560Amdt. dated June 3, 2022 Reply to Office Action of March 3, 2022the catheter adapter, the winged grip directly engaging with the first and second protrusions to limit rotation of the grip component within the catheter adapter to less than 270 degrees and wherein the introducer needle bypasses the septum when the grip component is inserted into the catheter adapter and rotated between the first and second protrusions.”
Brimhall in view of Bills et al. does not teach wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter.  However, Davis et al. teaches a grip component (31, Fig. 5) that further includes a vent (304, Fig. 5) for venting gases from the patient’s blood (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Bills et al. for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and efficiency of the catheter device.
Regarding claim 23, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 3 of Brimhall) that extends outwardly from the catheter adapter (21, see Fig. 3 of Brimhall).  
Regarding claim 24, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein the catheter adapter (21) includes a winged grip (25, Fig. 3 of Brimhall) that extends outwardly from the catheter adapter (21, see Fig. 3 of Brimhall) such that, when the grip component (41) is rotated within the catheter adapter (21), the winged grip (31) of the grip component (41) is repositioned with respect to the winged grip (25) of the catheter adapter (21, see Fig. 3 and [0013] of Brimhall).  
Regarding claim 25, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein the grip component (41) is rotatable within the catheter adapter (21) at least 90 degrees (see Fig. 3 of Brimhall and [0013]).  
Regarding claim 26, Brimhall in view of Bills et al. in view of Davis et al. teaches wherein, when the winged grip (31) of the grip component (41) engages the first protrusion (80 on the bottom), the winged grip (25) of the catheter adapter (21) is positioned 90 degrees from the winged grip (31) of the grip component (41, see explanation below), whereas, when the winged grip of the grip component (41) engages the second protrusion (80 on the top), the winged grip (25) of the catheter adapter (21) is positioned 180 degrees from the winged grip (31) of the grip component (41, see Bills et al. [0018] and [0078] where the permitted rotation is 180o; hence, it is the Examiner’s position that when 31 engages 80 on the bottom 25 is capable of being positioned 90o relative to 31 and
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) in view of Davis et al. (Pub. No. 2011/009717) in view of Saulenas et al. (Pub. No. 2003/0078540).
Regarding claim 10, Brimhall in view of Bills et al. in view of Davis et al. does not teach wherein the catheter adapter is colored based on a gauge of the catheter.  However, Saulenas et al. teaches using a color to designate the gauge of a needle (see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify color the catheter adapted taught by Brimhall in view of Bills et al. in view of Davis et al. by forming the color of the adapter to correspond to the gauge of the catheter because Saulenas et al. discloses that such correspondence permits the user to easily recognize the gauge of the catheter ([0061]); thereby, lessening the likelihood of a catheter with incorrect gauge being selected and used.
Regarding claim 27, Brimhall in view of Bills et al. in view of Davis et al. does not teach wherein the catheter adapter is colored based on a gauge of the catheter.  However, Saulenas et al. teaches using a color to designate the gauge of a needle (see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify color the catheter adapted taught by Brimhall in view of Bills et al. in view of Davis et al. by forming the color of the adapter to correspond to the gauge of the catheter because Saulenas et al. discloses that such correspondence permits the user to easily recognize the gauge of the catheter ([0061]); thereby, lessening the likelihood of a catheter with incorrect gauge being selected and used.
Claims 11 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) in view of Davis et al. (Pub. No. 2011/009717) in view of Bialecki et al. (Pub. No. 2007/0038188).
Regarding claim 11, Brimhall in view of Bills et al. in view of Davis et al. does not teach wherein the introducer needle includes a needle shield for shielding a tip of the introducer needle; however, Bialecki et al. teaches a needle shield (50). 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. in view of Davis et al. by adding the needle shield taught by Bialecki et al. to the device because the needle shield has very low drag forces such that the tactile and audible sensations are acceptable to the medical practitioner while providing reliable protection of the needle tip thereby minimizing the risk of an accidental needle stick ([0037]).
Regarding claim 28, Brimhall in view of Bills et al. in view of Davis et al. does not teach wherein the introducer needle includes a needle shield for shielding a tip of the introducer needle. However, Bialecki et al. teaches a needle shield (10/12, Fig. 1) for shielding a tip (58, Fig. 2A)  of an introducer needle (52, Fig. 2A) when a grip component (208, Fig. 3C) is inserted into a catheter adapter (220, Fig. 3C, see [0032]-[0033]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. in view of Davis et al. by adding the needle 257 taught by Bialecki et al. to the device because the needle shield has very low drag forces such that the tactile and audible sensations are acceptable to the medical practitioner while providing reliable protection of the needle tip thereby minimizing the risk of an accidental needle stick ([0037]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimhall (Pub. No. 2001/0041871) in view of Bills et al. (Pub. No. 2003/0212372) in view of Bialecki et al. (Pub. No. 2007/0038188) in view of Davis et al. (Pub. No. 2011/009717).
Regarding claim 12, Brimhall teaches a peripheral intravenous catheter (10, Fig. 1) comprising: a catheter adapter (21, Fig. 1) having a catheter (20, Fig. 1) extending distally from the catheter adapter (21, see Fig. 1 and [0022]), the catheter adapter (21) including a first winged grip (25, Fig. 3) that extends outwardly from the catheter adapter (21, see Fig. 3 and [0023]); and an introducer needle (40, Fig. 1) that extends through the catheter (20, see Fig. 1 and [0025]), the introducer needle (40) including a grip component (41, Fig. 1) positioned at a proximal end of the introducer needle (40, see Fig. 1), the grip component (41) being configured to insert into the catheter adapter (21) to secure the introducer needle (40) to the catheter adapter (21, see Fig. 2 and [0026]), the grip component (41) forming a second winged grip (31, Fig. 3) that extends along the outer surface of the catheter adapter (21, see Fig. 2 illustrating 41 extending along the outer surface of 21) when the grip component (41) in inserted into the catheter adapter (21); wherein the catheter adapter (21) includes a blood control feature (29, Fig. 2) that is opened when the grip component (41) is inserted into the catheter adapter (21) and rotated, the blood control feature (29) also forming a seal when the grip component (41) and the introducer needle (40) are removed from the catheter adapter (21, see [0023] and [0028]).
Brimhall does not teach a first protrusion formed on an outer surface of the catheter Page 3 of 8Appl. No. 16/553,560Amdt. dated February 23, 2022Reply to Office Action of November 23, 2021adapter, a second protrusion formed on the outer surface of the catheter adapter spaced apart from the first protrusion and the second winged grip directly engaging with the first and second protrusions to limit rotation of the grip component within the catheter adapter to less  than 270 degrees and a needle shield for shielding a tip of the introducer needle when the grip component is inserted into the catheter adapter; wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter.
However, Bills et al. teaches an adapter (30, Fig. 2) having a first structure (80 on the bottom, Fig. 3) formed on an outer surface of the adapter (outer surface of 30) and a second structure (80 on the top, Fig 3) formed on the outer surface of the adapter (outer surface of 30, see Fig. 2) spaced apart from the first structure (see Fig. 2) a wing grip (50, Fig. 2) directly engaging with the first structure and the second structure (80 on the top and bottom, see Figs. 3 and 4) to limit rotation less than 270 degrees relative to the adapter (30, see [0018] and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall by adding the stopping means taught by Bills et al. to the outer surface of the catheter hub in order to limit rotation ([0018]) of the needle hub relative to the catheter hub by stopping rotation of the needle hub relative to the catheter hub when the needle hub is rotated in a first and second direction ([0016]); thereby preventing over rotation between the needle hub and the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by forming the stopping means in a location such that the wing grip 31 is configured to directly engage stopping means 80 since it has been held that rearranging parts of an invention involves only routine skill in the art.
Brimhall in view of Bills et al. does not teach a needle shield for shielding a tip of the introducer needle when the grip component is inserted into the catheter adapter; wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter.
However, Bialecki et al. teaches a needle shield (10/12, Fig. 1) for shielding a tip (58, Fig. 2A)  of an introducer needle (52, Fig. 2A) when a grip component (208, Fig. 3C) is inserted into a catheter adapter (220, Fig. 3C, see [0032]-[0033]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the needle 257 taught by Bialecki et al. to the device because the needle shield has very low drag forces such that the tactile and audible sensations are acceptable to the medical practitioner while providing reliable protection of the needle tip thereby minimizing the risk of an accidental needle stick ([0037]).
Brimhall in view of Bills et al. in view of Bialecki et al. does not teach wherein the grip component further includes a vent for venting gases from within the introducer needle when the introducer needle is inserted into a patient's vasculature while the introducer needle is inserted through the catheter.
However, Davis et al. teaches a grip component (31, Fig. 5) that further includes a vent (304, Fig. 5) for venting gases from the patient’s blood (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brimhall in view of Bills et al. by adding the vent taught by Davis et al. to the lumen of the grip component taught by Brimhall in view of Bills et al. for venting air from the patient’s blood as it is drawn into catheter device ([0046]); thereby, increasing efficacy and efficiency of the catheter device.
Response to Arguments
Applicant's arguments filed 06/03//2022 have been fully considered but they are not persuasive. Regarding the rejection under 35 U.S.C. 103 set forth in the non-final dated 03/03/2022 applicant argues that the present claims have been amended to include similar limitations as those identified in the parent case in the Examiner’s Reason for Allowance; hence, the claims of the present case should be allowable over the prior art.
The Examiner respectfully disagrees.  The examination of the claims of the parent case have no bearing on the examination of the claims of the present application.  Further, it is the Examiner’s position that the prior art of record teaches the claimed limitations.  Therefore; in light of the amendments to the claims a new rejection is made (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783